Case 4:18-cv-10272-JEM Document 31 Entered on FLSD Docket 12/07/2018 Page 1 of 1



                         UN ITED STATES DISTRICT COURT FOR THE
                              SOU THERN DISTRICT OF FLO RIDA
                   i                   K EY W EST D IV ISION
                  çaseNumber:       I8-IOZ7Z-C IV -M A R TIN EZ -O TA ZO -R EY ES
                   I
   DAxluoRIGO/ERTO BuEsoandal1others
   similarlysituatejunder29U.S.C.216(b),
          Plaintiff,l
                    j
   VS.             i
                   I
                   :
   SH
   YAC
     3,
      HLTTD
          CLd
            UB
            /b/j
               I
                FAROBLANCORESORT&
               ,SPOTTSW OOD M ANAGEM ENT,
                  .

   INC,,ROBERTjA.SPOTTSW OOD,
          Defendaàts.
                  i                            /
                  1
                  I      ORDER ON NOTICE OFSETTLEMENTAND
                        DENY ING ALL PENDIN G M OTIONS AS M O OT
          THIS CAUSE
                !    camebeforetheCourtupon the parties'JointNotice ofSettlement(ECF
   xo.291,indicating thatthepartieshavereached a setuementin thismauer. Itishereby
                  l
   O RDERED AND ADJUDGED asfollows:
                  I
               YhepartiesshallfileeitheraNoticeofDismissal(iftheDefendanthasnotserved
                I
   an answerormption forsummaryjudgment)oraStipulation ofDismissal(signed bya1lparties
   whohaveappeai
               Iedinthisaction),which mustbefiledwith theClerk oftheCourt;aproposed
   OrderofDism iss
                 ialorFinalJudgm ent;and any otherdocum entsnecessary to concludethisaction
                 /
   on orbeforeJaqua
                i
                   rv7.2019.
          2.     lj-thepartiesfailtocomplywiththisorder,theCourtshalldismissthiscasewithout
                  l
   prejudicewithot'tanyfurtherwarning.
                jheClerkisDIRECTEDtoDENY ALLPENDING MOTIONSASMOOT.
                  I
          4.     'theClerkshallADM INISTRATIVELY CLOSE thiscaseforstatisticalpurposes
   only. This shal
                  /notaffectthesubstantiverightsoftheparties.
                  !

          DoxEà'xD ORDERED inchambersatMiami, ida,this                   dayof ecember,2018.
                                                     JO SE .M A T
                                                     1.
                                                      1N 1   STA TES D ISTR ICT JU D GE
   Copiesprovided to:
   M agistrate Judgç O tazo-Reyes
   A1lCounselofRecord
